Citation Nr: 0404428	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for impingement of the left 
shoulder with a torn rotator cuff.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1980.  He thereafter served in the Alabama Army 
National Guard, including during a period of inactive duty 
training from April 6 to April 8, 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Montgomery, 
Alabama, which denied service connection for impingement of 
the left shoulder with a torn rotator cuff.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for impingement of the left shoulder with a torn rotator cuff 
and the VA has made reasonable efforts to develop such 
evidence.

2.  Impingement of the left shoulder with a torn rotator cuff 
is a disorder attributable to injury sustained during 
inactive duty training.  


CONCLUSION OF LAW

Impingement of the left shoulder with a torn rotator cuff was 
incurred in service.  38 U.S.C.A. §§ 101(23), (24), 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The Board is aware of the recent decision of United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) which 
stands for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  The Court further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  

In this case, the veteran has been notified of evidence 
required to substantiate the claim.  The Board concludes that 
discussions as contained in the February 2002 rating 
decision, the September 2002 statement of the case, and a VA 
letter to the veteran dated in January 2002 have provided the 
veteran with sufficient information regarding the applicable 
regulations.  The veteran and his representative have 
submitted written arguments and testimony.  The rating 
decision and statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 


Factual Background

The veteran served on active duty from August 1975 to 
November 1980, and he thereafter served in the Alabama Army 
National Guard, including during a period of inactive duty 
training from April 6 to April 8, 2001.  

Service medical records show that on medical examination 
performed for enlistment purposes in June 1975, the veteran's 
upper extremities were listed as normal.  In a report of 
medical history, performed in conjunction with his enlistment 
examination, he denied a history of painful or swollen joints 
or painful or "trick" shoulder.  A treatment record dated 
October 1977 showed the veteran reported that he injured his 
left shoulder while playing football.  Movement of any kind 
caused the left shoulder great pain and he could not lift 
objects.  Range of motion revealed extension to 40 degrees 
and flexion was limited.  No discoloration or swelling was 
noted.  There were no abnormalities on palpitation.  The 
diagnostic impression was sprain of the left shoulder.  On 
separation examination, dated August 1980, the veteran's 
upper extremities were listed as normal and in a report of 
medical history, he denied any painful or "trick" shoulder.   

In May 2001, the veteran sought treatment at Health South 
Florence Surgery Center for left shoulder pain.  He reported 
an injury to the left shoulder approximately 6 weeks earlier, 
in early April 2001.  He was diagnosed with impingement of 
the left shoulder with torn rotator cuff.  As an outpatient, 
he underwent diagnostic arthroscopy of the left shoulder with 
a mini open repair of his rotator cuff tear.  The 
postoperative diagnosis was traumatic impingement of the left 
shoulder with probable rotator cuff tear and labral fraying.  
A private magnetic resonance imaging (MRI) of the veteran's 
left shoulder, performed prior to the veteran's outpatient 
surgery, revealed tendonopathy of the distal supraspinatus 
tendon with a small tear involving the anterior superior 
aspect.    

Private outpatient treatment notes dated May 2001 to October 
2001 reveal follow up treatment for the veteran's left 
shoulder disorder.  He was placed in a physical therapy 
program and in a treatment note dated October 2001 it stated 
that he made significant progress with physical therapy.  

Correspondence from the Alabama State Military Department, 
dated in August 2001, shows that a line of duty investigation 
had approved a finding that the vetean's left shoulder injury 
had occurred in line of duty on April 7, 2001.  Alabama Army 
National Guard correspondence dated August 24, 2001, shows 
that the veteran was ordered to duty for the period from 
April 10 to June 10, 2001, for the purpose of receiving 
medical evaluation and treatment for the left shoulder 
injury.  

A statement dated November 2001 from R. L. Nichols, Jr., 
M.D., reported that the veteran had pleateaued with respect 
to improvement from traditional physical therapy.  Dr. 
Nichols further reported that he believed the veteran would 
benefit from a course of work hardening.    

A January 2002 letter from the Alabama Army National Guard, 
which authorized the veteran to seek medical treatment for 
his left shoulder disorder,  revealed that the veteran 
injured himself while he attempted to assist soldiers in 
loading a GP tent into a truck.  The date of the injury was 
shown as April 7, 2001, and the correspondence noted that the 
veteran was on authorized inactive duty training when the 
injury occurred.  The dates of the training were April 6 to 
April 8, 2001.  The letter noted that a fellow soldier's 
hands slipped and caused the veteran to drop his side of the 
tent which pulled his shoulder to the ground and injured it.  
The letter further stated that the veteran sought treatment 
on April 10, 2001, and at that time he was diagnosed with a 
torn rotator cuff.  It also reported that he underwent 
surgery for the injury on May 25, 2001.

Service department outpatient treatment records dated January 
2002 to November 2002 revealed continuing medical treatment 
as well as continuing physical therapy for a painful left 
shoulder disorder.  In a treatment note dated June 2002, the 
examiner noted that the veteran had improved and been active 
with physical therapy.  The diagnostic impression reflected 
that the veteran was slow to rehabilitate and noted painful 
as well as limited range of motion.

A multidisciplinary discharge note completed in March 2002, 
showed that the veteran presented with left shoulder pain.  
The discharge diagnosis was arthroscopic capsulitis, acromial 
spur, biceps tendonosis, partial rotator cuff tear, 
subacromial impingement and acromioclavicular joint 
arthritis. 

An August 2002 physical therapy progress sheet from Helen 
Keller Hospital, revealed continuing physical therapy 
treatment for left shoulder sabcromial decompression and 
capsulectomy.  Noted on the physical therapy progress sheet 
was that the veteran was doing a great job and should 
continue the good work.   

August 2002 correspondence from the Alabama State Military 
Department shows that the veteran was ordered to duty from 
August 25 to August 27, 2002, to report for evaluation for 
his left shoulder disorder.  

In January 2003, a report of medical examination was 
conducted.  In clinical evaluation, the veteran's upper 
extremities reflected a decreased range of motion and 
strength in the left shoulder.  The summary of defects and 
diagnoses revealed a left shoulder rotator cuff tear with 
impingement.  In a report of medical history performed in 
conjunction with the veteran's medical examination, he 
reported a history of a painful shoulder, swollen or painful 
joints and noted that he had surgery twice on his left 
shoulder.

A medical board summary dated in April 2003 showed that the 
veteran presented with complaints of pain in his left 
shoulder.  He reported an inability to sleep on his left 
shoulder and had difficulty performing his military and 
civilian work tasks.  He attended numerous physical therapy 
appointments and was on a home exercise program with mild 
continued improvement.  The diagnosis was painful left 
shoulder, status post left rotator cuff repair, arthroscopic 
subacromial decompression and acromioclavicular joint 
resection.  The examiner found that the veteran did not meet 
the physical standards for retention in the National Guard 
and referred the case to the Physical Evaluation Board for 
disposition.

In June 2003, the Physical Evaluation Board found that the 
veteran was physically unfit and he was separated from 
service due to his left shoulder disability.  The date of 
origin of the disability was noted as 2001 and it was found 
to have been incurred while the veteran was entitled to basic 
pay.  

During a December 2002 travel Board hearing, the veteran 
testified that he injured his shoulder while loading a tent 
into the back of a half truck during a regular weekend 
training exercise as a National Guardsman, from April 6 to 
April 8, 2001.  He reported that he wore a brace when he did 
long distance driving and occasionally around the house.  In 
the evening he slept in his recliner because that was the 
only way he could relax.  He lost the majority of strength in 
his shoulder and experienced daily aggravating pain.      

Analysis

The veteran contends that he incurred a shoulder disorder in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may be granted for injury incurred or 
aggravated in line of duty during a perio of inactive duty 
training.  See 38 U.S.C.A. § 101(23), (24).  

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Service medical records reflect treatment for a left shoulder 
disorder in 1977 and again in 2001, while the veteran served 
in the Army National Guard.  

Service medical records show that the veteran complained of 
left shoulder pain in 1977 after a football game injury.  He 
was diagnosed with a sprain of the left shoulder.  In April 
2001, while serving as a National Guardsman, he injured his 
shoulder during a weekend training exercise.  In May 2001, 
he underwent outpatient surgery of the left shoulder with 
mini open repair of his rotator cuff tear.  The 
postoperative diagnosis was traumatic impingement of the 
left shoulder with probable rotator cuff tear and labral 
fraying.  Private outpatient treatment records dated May 
2001 to October 2001 revealed progress with physical 
therapy.  

Service deparment outpatient treatment notes dated January 
2002 to November 2002 were consistent for continuing medical 
treatment of the veteran's left shoulder disorder.

In a January 2003 medical examination, the veteran's upper 
extremities showed a decreased range of motion.  The summary 
of defects and diagnoses revealed a left shoulder rotator 
cuff tear with impingement.  

After a physical examination in April 2003, the examiner 
opined that the veteran did not meet the physical standards 
for retention and referred his case to the Physical 
Evaluation Board for disposition.  In June 2003, the veteran 
was discharged from the Alabama National Guard because he 
was physically unfit due to his left shoulder injury. 

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has a current 
left shoulder disorder.  Furthermore, there is evidence 
showing the veteran injured his left shoulder on April 7, 
2001, in line of duty while serving during a period of 
inactive duty training.  Official correspondence from the 
Alabama Army National Guard establishes this, and it is clear 
from the record that the veteran was found unfit for 
retention in the National Guard because of the injury 
sustained.  The medical evidence of record is consistent in 
attributing the current left shoulder disability to the 
injury sustained in service on April 7, 2001, and there is no 
contradictory medical evidence or opinion in the record.  

In view of the evidence of record and considering the 
veteran's credible testimony at his December 2002 hearing, 
the Board concludes that a left shoulder disorder was 
incurred in service.  The claim for service connection for a 
left shoulder disorder is granted.  


ORDER

Service connection for a left shoulder disorder is granted.  



	                        
____________________________________________
	D. C. Spickler  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



